                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


VINCENT G.,
                                                     ORDER
                       Plaintiff,
v.                                                   Case No. 2:17-cv-1112

                                                     District Judge Dee Benson
 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security,

                       Defendant.


       Before the Court is the Report and Recommendation issued by the magistrate judge on

March 4, 2019, recommending that the court affirm the Commissioner’s decision denying

Plaintiff’s claim for disability benefits. (Dkt. No. 23.)

       The parties were notified of their right to file objections to the Report and

Recommendation within 14 days of service pursuant to 28 U.S.C. § 636 and Fed. R. Civ. P. 72.

As of the date of this Order, no objection has been filed to the Report and Recommendation.

       De novo review of all materials, including the record that was before the magistrate judge

and the reasoning set forth in the Report and Recommendation, has been completed. The

analysis and conclusion of the magistrate judge are correct and the Report and Recommendation

will be adopted.
      IT IS HEREBY ORDERED that the Report and Recommendation (Dkt. No. 23) is

hereby ADOPTED and the Commissioner’s decision is AFFIRMED.



      Signed March 25, 2019

                                      BY THE COURT


                                      ________________________________________
                                          District Judge Dee Benson




                                                                                 2
